Citation Nr: 1313158	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  06-33 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disorder, described as low back pain secondary to residuals of a shell fragment wound (SFW) of the right lower back.

2.  Entitlement to an increased compensable rating for residuals of a SFW of the right lower back.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from June 1964 to September 13, 1964, and on active duty from September 14, 1964, to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in part, denied entitlement to the benefits sought.  Jurisdiction is with the VA Regional Office in Atlanta, Georgia.  

In October 2010, the Veteran testified at a Travel Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified before Veterans Law Judge V. L. Jordan, at a hearing at the RO in October 2010.  That Veterans Law Judge is no longer with the Board.  The Veteran was apprised of that fact and offered an opportunity to have a new hearing in January 2013.  See 38 C.F.R.§ 20.707 (2012).  The Veteran responded to the Board's letter and indicated that he wished to appear at a new hearing before a Veterans Law Judge of the Board via video conference at his local regional office.  To date, the Veteran has not been scheduled for a new hearing before a Veterans Law Judge via video conference at his local regional office.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing before a Veterans Law Judge via video conference at his local RO.  He and his representative should be given an opportunity to prepare for the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


